Citation Nr: 1108261	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-44 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran seeks entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and a total disability rating based on individual unemployability (TDIU).  While the Board notes that a substantive appeal, VA Form-9, has not been submitted with respect to his claim of TDIU, the issue of TDIU is part and parcel of the determination of the initial evaluation for the Veteran's PTSD and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2010).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2010).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

In the present case, service connection is currently in effect for PTSD, rated as 50 percent disabling; bilateral hearing loss, assigned a noncompensable evaluation; and right wrist scar as residuals of ganglion cyst removal, also assigned a noncompensable evaluation.  The Veteran's combined rating is 50 percent.  38 C.F.R. § 4.25 (2010).

Although the Veteran currently fails to meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), VA is still required to consider the applicability of 38 C.F.R. § 4.16(b) (2010).  See Fisher v. Principi, 4 Vet. App. 57 (1993); Fanning v. Brown, 4 Vet. App. 225 (1993).  In this regard, the record includes evidence in support of the Veteran's claim of unemployability.  The record reflects that the Veteran last worked full-time in August 2006.  Furthermore, while the medical evidence of record indicates various psychiatric diagnoses, to include PTSD, major depression with melancholia, and alcohol dependency, a VA medical opinion obtained in April 2007 stated "[the Veteran] cannot work at this time because of hi[s] multiple psychiatric untreated conditions."  Specifically, the April 2007 VA examiner stated "[the Veteran] cannot work at present and for 6 months to possibly two years while he recuperates from his alcoholism and severe melancholic depression and his moderate PTSD."  Subsequently, a July 2007 disability determination report from the Social Security Administration (SSA) shows that the Veteran has been found disabled since September 2006 due to a primary diagnosis of anxiety related disorders and a secondary diagnosis of affective disorders.  The Veteran has reported that he was fired from his last two jobs for anger outbursts and the psychiatric consultation report found that the Veteran had severe problems with completing tasks, getting along with others, and concentration and that his alcohol abuse was directly related to his PTSD and could not be isolated.  Overall, the SSA records indicate that disability benefits were awarded because of the Veteran's service-connected PTSD, as well as his other nonservice-connected psychiatric disabilities, to include major depression and alcohol dependence.

As such, the medical evidence of record is ambiguous as to whether the Veteran is precluded from gainful employment due to his service-connected PTSD alone.  The most recent VA medical examination obtained in February 2010 also provides no clear opinion as to the effect of the Veteran's PTSD on his employability.  As to the Veteran's occupational functioning, the examiner simply stated that there was reduced reliability and productivity due to PTSD signs and symptoms.  The examiner then stated that the Veteran's PTSD and major depressive disorder symptoms are severe enough to require continuous medications and that he had a prior history of gainful employment in various different jobs per the Veteran's report.  Under the circumstances, the Board finds that a medical opinion is warranted to determine the impact that the Veteran's service-connected disabilities have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995); Beaty v. Brown, 6 Vet. App. 532, 537-38 (1994) (holding that VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work).  

If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  These provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a Veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b).

The February 2010 VA examination, which addressed the severity of the Veteran's service-connected PTSD, did not clearly address the Veteran's level of social and occupational functioning.  Thus, the medical evidence currently of record does not provide sufficient detail to determine the severity of the Veteran's service-connected PTSD under the applicable rating criteria.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for any of his service-connected disabilities, to include his PTSD, bilateral hearing loss, and right wrist scar as residuals of ganglion cyst removal.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must also provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of the Veteran's PTSD.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, taking into consideration the lay testimony presented by the Veteran.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must enter a complete multi-axial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

The examiner must specifically comment on the impact that the Veteran's service-connected PTSD has on his employability.  In doing so, the examiner must also elicit from the Veteran and the record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must also provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, to include any medications taken for those disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.

The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, the RO must readjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative, which must address all of the evidence of record since the issues were last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


